Citation Nr: 0209131	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  94-49 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to a service-connected left knee disability.

2.  Entitlement to extension of a temporary total disability 
rating based on an April 1995 right knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1994 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 1997 and 
April 2000, the Board remanded this case in order to obtain 
additional evidence and to address due process concerns.  The 
requested actions have been completed, and the case is again 
before the Board for appellate review.

A personal hearing was held before the undersigned Board 
Member, sitting at the RO in St. Petersburg, in June 1997.  

The issue of entitlement to extension of a temporary total 
disability rating based on an April 1995 right knee surgery 
is the subject of the REMAND section of this decision, set 
forth below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  A low back disorder is not shown to be etiologically 
linked or causally related to the veteran's service-connected 
left knee disorder, nor is it shown to have been aggravated 
by that service-connected disorder.


CONCLUSION OF LAW

A low back disorder is not shown to be proximately due to or 
the result of a service-connected left knee disability.  
38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curium order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that a low back disorder is 
proximately due to or the result of, or was at least 
aggravated by, a service-connected left knee disorder.  Such 
action was accomplished by means of the January 1994 rating 
decision by which secondary service connection was first 
denied, by subsequent adjudications by the RO, by the Board's 
remands of September 1997 and April 2000, and by the 
Statement of the Case and Supplemental Statements of the Case 
issued thereafter.  These documents informed the appellant of 
the relevant criteria, and evidence needed, by which 
secondary service connection for his low back disorder could 
be established.  He was also notified of the information 
needed through letters from VA seeking additional evidence.  
In view of these actions by VA, the Board finds that VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed; the discussions 
in these various documents apprised him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remands and by the 
various letters sent to the appellant and his representative.  
The Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  The case is accordingly ready 
for review by the Board without prejudice to the appellant.  
Bernard v. Brown, supra.


II.  Secondary Service Connection 

In order to establish service connection for a claimed 
disability as secondary to a service-connected disorder, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
is proximately due to, or the result of, service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Aggravation of a 
nonservice-connected disability by a service-connected 
disability also warrants a grant of secondary service 
connection.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the instant case, the veteran is alleging that he 
currently has a low back disorder that is the product of his 
service-connected left knee disorder.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

Service connection for a left knee disorder has been in 
effect since October 1972.  The medical evidence clearly 
demonstrates the presence of complaints relating to low back 
problems since approximately 1981.  As of March 1998, mild 
osteoarthritis at L3-4 and degenerative joint disease at L4-5 
was diagnosed.

The medical evidence, however, does not demonstrate that the 
veteran's current low back problems were either caused by, or 
are the product of, his left knee disorder, or that they were 
aggravated by that disorder.  In support of his claim, the 
veteran has submitted statements from his private 
chiropractor, who indicated in December 1997 that the 
veteran's left knee disability "has caused him to have an 
unsteady gait which has caused the [lumbosacral] and 
[sacroiliac] joints to develop strain and injury patterns...."  
Previously, in September 1994, this chiropractor indicated 
that the instability of the veteran's knee causes him to 
fall, which "could have triggered the problem he is having 
with his...lower back area."  This chiropractor furnished a 
similar opinion in March 1994.

Similarly, in November 1998, a VA outpatient treatment record 
notes that the veteran was seeking a letter "stating knees 
have increased [lower back pain and] made his gait 
unstable."  The physician from whom that letter was sought 
subsequently wrote as follows:  "VA Appeal Board in St. Pete 
denied contributory damage to low back [secondary] to 
bilateral knee pathology.  This is entirely incorrect.  Knee 
pathology produces an abnormal gait [with] back strain and 
clearly is a significant contributor to this veteran's back 
pain."  (Emphasis in original.)  The Board notes, with 
regard to this statement, that service connection for a right 
knee disorder has been in effect since January 1995. 

Conversely, however, VA examiners have repeatedly been 
requested to ascertain whether in fact there is an 
etiological relationship between the veteran's service-
connected left knee disorder, and have repeatedly concluded 
that no such relationship exists.  In February 1998, a VA 
examiner noted that the veteran indicated that he had had 
chronic low back pain since a 1970 motor vehicle accident, 
and that this accident "would probably be the etiology of 
his lumbar spine problem.  No aggravation of back from knee 
injury."  It is noted that what was apparently an earlier 
draft of this report concluded that it was as likely as not 
that the veteran's low back problem was aggravated by his 
knee condition; this finding was crossed out and was replaced 
by the language cited above, to the effect that there was no 
such aggravation.  The report of a June 1999 VA examination, 
conducted by a different physician than the physician who 
examined the veteran in February 1998, indicates diagnoses to 
include chronic lower back syndrome with degenerative disk 
disease that is not related to the service injury, but is 
secondary to the 1970 automobile accident.  

In addition, the report of a May 2000 VA examination, 
conducted pursuant to the Board's April 2000 remand by a 
physician who had not previously examined the veteran, notes 
the presence of lumbosacral disc disease with mild 
osteoarthritis of the lumbar spine, and indicates conclusions 
by the examiner that "[t]his is likely to be secondary to 
the automobile accident the veteran reported having in 1970.  
It is unlikely to be secondary to [the] veteran['s] left knee 
condition.  The veteran reported having low back pain after 
the automobile accident, and he also reported that he had a 
slippage in the lower spine after that accident.  This 
indicate[s] that the most likely etiology of the veteran['s] 
low back pain and lumbar spine finding [sic] to be secondary 
to the above-mentioned accident."  (Emphasis added.)

At his personal hearing before the undersigned, the veteran 
alleged that both private and VA physicians have indicated 
that there is a relationship between his back and knee 
problems, and in particular that his back problems are the 
result of his unsteady gait.  As discussed above, the record 
includes findings by private and VA health care providers to 
that effect.  However, those findings must be balanced 
against the reports of the various VA examinations, wherein 
VA specifically requested opinions that any etiology between 
the veteran's knee and back problems be identified.  As 
discussed above, those examination reports consistently 
demonstrate that no such etiology is present, but instead 
identify the veteran's current low back problems as the 
residual of a post-service motor vehicle accident.  It must 
be particularly noted that these examination reports do not 
even indicate or suggest that the problems caused by the 
veteran's knee disorder in any manner aggravated his low back 
disability.  Allen, supra.

In brief, the Board finds that the preponderance of the 
evidence, as reflected by the various reports of VA 
examinations, is against the veteran's claim for service 
connection for a low back disorder as secondary to a service-
connected left knee disability.  His claim, accordingly, 
fails.


ORDER

Service connection for a low back disorder as secondary to 
service-connected left knee disability is denied.


REMAND

In May 1999, the RO denied the veteran's request for 
extension of a temporary total disability rating based on an 
April 1995 right knee surgery.  In December 1999, the RO 
received a Notice of Disagreement from the veteran as to this 
issue; however, he was not thereafter furnished with a 
Statement of the Case (SOC) on this matter.  In such 
instances, the Board is required to remand the claim to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

This claim is accordingly REMANDED for the following:

The RO is to issue to the veteran and his 
representative an SOC on the issue of 
entitlement to extension of a temporary 
total disability rating based on an April 
1995 right knee surgery.  The veteran and 
his representative are to be apprised at 
that time of appellate rights and 
procedures, to include time limits within 
which a Substantive Appeal is to be 
submitted.  If a timely Substantive 
Appeal is thereafter received, this claim 
is to be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  No 
inference as to the ultimate disposition of this claim should 
be made.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



